On June 4, 2008, this court found Steven A. Bozsik to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Bozsik was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On December 11, 2009, Bozsik submitted an application for leave of court to commence an original action in mandamus. Upon consideration thereof
It is ordered by the court that Steven A. Bozsik’s December 11, 2009, application for leave is denied.